PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Li, Jen-Kai
Application No. 15/964,226
Filed: 27 Apr 2018
For: Ratchet Device


:
:
:
:	DECISION ON PETITION
:
 

This is a decision on the petition, filed January 27, 2021, titled, “PETITION FOR REVIVAL OF AN APPLICATION FOR PATENT ABANDONED UNINTENTIONALLY UNDER 37 CFR 1.137(b).” The petition will be treated under 37 CFR 1.137(a). 

The petition under 37 CFR 1.137(a) is GRANTED.

The above-identified application became abandoned for failure to timely file a completed Part B – Fee(s) Transmittal in response to the September 23, 2020 Corrected Notice of Allowance and Fee(s) Due (“Notice”). The Office has no record of receiving a timely reply to the September 23, 2020 Notice. Therefore, this application became abandoned three months after the mailing of the  September 23, 2020 Notice, on December 24, 2020. A Notice of Abandonment was mailed on January 8, 2021.

It is noted that a $500 issue fee was paid on September 22, 2020 in response to the Notice of Allowance and Fee(s) Due, mailed September 15, 2020. However, the Office subsequently mailed a Corrected Notice of Allowance and Fee(s) Due on September 23, 2020.

The Notice of September 23, 2020 was accompanied by a Corrected Notice of Allowance – Correction of Issue Fee Amount, which provides guidance for applicants who replied prior to receiving the Corrected Notice of Allowance. It states, in pertinent part, “ Applicant must still file a completed Part B – Fee(s) Transmittal, Form PTOL-85 Part B, or an equivalent, in reply to the Corrected Notice of Allowance since the Corrected Notice of Allowance sets forth a time period for reply. This applies to those situations in which applicant’s reply was not processed before the Corrected Notice of Allowance was mailed (e.g., the reply crossed in the mail with the Corrected Notice of Allowance) and those situations in which applicant’s reply was already processed…”

Applicant did not file a completed Part B – Fee(s) Transmittal, Form PTOL-85 Part B, or an equivalent, in reply to the September 23, 2020 Corrected Notice of Allowance. Therefore, the application became abandoned on December 24, 2020 for failure to respond to the Notice of September 23, 2020.

A grantable petition to revive under1.137(a) must be accompanied by:  (1) the required reply, unless previously filed; (2) the petition fee as set forth in 37 CFR 1.17(m); (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional; and (4) any terminal disclaimer (and fee as set forth in 37 CFR 1.20(d)) required by 37 CFR 1.137(d).  Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Director may require additional information.  See MPEP 711.03(c)(II)(C) and (D).  

Applicant has filed the required reply, a completed PTOL-85 Part B from the September 23, 2020 Corrected Notice of Allowance and Fee(s) Due. Applicant has paid the required $1050 small entity Rule 137(a) petition fee. Applicant has provided a statement that will be construed as containing the required language, that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional.

All requirements under 37 CFR 1.137(a) being met, the petition is granted.

Petitioner requests refund of the petition fee. As discussed above, the application became abandoned due to failure to reply to the September 23, 2020 Notice. A petition fee is required to file a petition to revive. The fee will not be refunded.

This application is being referred to the Office of Data Management for processing into a patent.

Telephone inquiries concerning this decision should be directed to the undersigned at (571) 272-3230.


/SHIRENE W BRANTLEY/Attorney Advisor, OPET